Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Election/Restriction response filed on 10/14/2020.  Claims 1-20 are pending.  Claims 1 and 19 are independent.  Claim 15 has been withdrawn.  
Election/Restrictions
Applicant’s election of Species DA (Figures 1-6) for the Corneal Transplant Device, Species PA (Figure 16) for the Securing Pad, Species EA (Figure 19) for the Securing Element, Species VA (Figures 2-4) for the Container Vessel, Species TA (Figures 31-32) for the Transplant Tissue Support Tray in the reply filed on 10/14/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/14/2020.   
Claim Objections
Claims 1-3, 11, 13, 19 are objected to because of the following informalities:  
a) In line 7 of claim 1, the limitation “a central portion of transplant tissue” should be amended to --a central portion of a transplant tissue--.
b) In line 10 of claim 1, the limitation “transplant tissue” should be amended to --said transplant tissue--.

d)  In lines 2-3 of claim 2, the limitation “a first opposing securing pad” should be amended to --said first opposing securing pad--because claim 1 provides the antecedent basis for that limitation.
e) In lines 3-4 of claim 2, the limitation “a second opposing securing pad” should be amended to --said second opposing securing pad--.
f) In line 1 of claim 4, the limitation “said hinged connection” should be amended --said hinged connection for connecting said first arm to said second arm--.
g)  In line 2 of claim 11, the limitation “a first opposing securing pad” should be amended to --said first opposing securing pad--because claim 1 provides the antecedent basis for that limitation.
h) In line 3 of claim 11, the limitation “a second opposing securing pad” should be amended to --said second opposing securing pad--.
i) In lines 1-4 of claim 11, the limitation “said opposing first securing 2pad and said second securing pad comprise a first opposing securing pad 3and a second opposing securing pad” should be deleted.   After the proposed amendment, either claim 11 or 14 should be canceled because of duplicated claims.
j) In line 2-3 of claim 13, the limitation “a transplant tissue” should be amended to --said transplant tissue--.
k) In line 9 of claim 19, the limitation “a central portion of transplant tissue” should be amended to --a central portion of a transplant tissue--.

m) In line 12 of claim 19, the limitation “a secured transplant tissue” should be amended to --said clasped transplant tissue--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said 6tissue support element having an upper surface having a tissue support 7element configured to support a central portion of transplant tissue`” in lines 5-7 of the claim is indefinite because it is unclear how the tissue support element having an upper surface which has a tissue support element 
Claim 1 recites the limitation "said second securing pad" in line 9 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "said mounting surface" in line 13 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "said inner chamber" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "said distal end" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "said transplant tissue container vessel interior chamber" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Claim 12 is depending on claim 1, not claim 5.
Claim 12 recites the limitation "said proximal end" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, the limitation “a lip on said proximal end to allow docking with said transplant device” is indefinite because it is unclear a lip on a proximal end of what structure would allow docking with said transplant device.
Claim 13 recites the limitation "said endothelial side" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation "said concavity" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 19 recites the limitation "a tissue support element with an 8upper surface having a tissue support element configured to support a 9central portion of transplant tissue” in lines 7-9 of the claim is indefinite because it is unclear how the tissue support element having an upper surface which has a tissue support element itself.  For the purpose of examination, the examiner interprets the limitation to be “a tissue support element with an 8upper surface configured to support a 9central portion of transplant tissue.”  
Claim 19 recites the limitation "said second securing pad" in line 10 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "said mounting surface" in line 14 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "said transplant devices" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 fails to further limit the subject matter of claim 2 because claim 1 recites “a 8transplant tissue securing mechanism with opposing first securing pad and 9said second securing pad” and claim 2 recites “first arm extending proximally from said mounting surface and a 3first opposing securing pad, and a second arm extending proximally from a 4second opposing securing pad, said first arm hingedly connected to said 5second arm”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11, 13, 14, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shifrin et al. (US Pub. No.: 2006/0184197).
Regarding claims 1-3, 11, 13, 14, and 16-18, Shifrin discloses a transplant tissue storage, transport, and/or placement 2apparatus, comprising: 3a transplant device (clamp 1, Figs. 1-3 and Para. [0050], clamp 1 is fully capable to transport a transplant tissue by grasping the transplant tissue to the surgical site) extending from a distal portion (the portion at 22 and 24) to a 4proximal portion (the portion at 18 and 20, Fig. 1);  5a tissue support element (22, 24, Figs. 1 and 3) formed in said distal portion, said 6tissue support element having an upper surface (38, Fig. 2) fully capable to support a central portion of transplant tissue (bent outer surface 38 is fully capable to support a central portion of transplant tissue), and a 8transplant tissue securing mechanism (42 and 44, Fig. 3 and Para. [0053]) with opposing first securing pad (42, Fig. 3 and Para. [0053]) and 9aa second securing pad (44, Fig. 3 and Para. [0053]) fully capable for clasping opposing peripheral 10portions of transplant tissue in a draped configuration (42 and 44 are fully capable for clasping opposing peripheral 10portions of transplant tissue in a draped configuration because they are intended for grasping tissue); and  11a lockable arrangement (32 and 33, Fig. 1 and Para. [0058]) formed in said proximal portion, said 12lockable arrangement fully capable to release a secured transplant tissue from a 13a .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 9, 10, 12, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shifrin et al. (US Pub. No.: 2006/0184197) as applied to claim 1 above, and further in view of Pizzato et al. (US Pub. No.: 2014/0069841).
Regarding claims 5, 9, 10, 12, 19, and 20, Shifrin discloses substantially all the limitations of the claims but fails to disclose a transplant tissue 4container vessel with an interior chamber configured to retain a cornea 5allograft storage media and house at least one of said transplant device and 6a transplant tissue support tray; wherein said transplant tissue 2support tray comprises a transplant tissue mounting and placement mount 3for removably securing said transplant device; wherein said transplant tissue support tray comprises 5a distal groove and a medial groove, and wherein said transplant device includes a first mating region configured to removably mate with said distal groove and 41WO 2017/201213PCT/US2017/033192 a second mating region configured to removably mate with said medial groove; and a lip within said 2transplant tissue container vessel interior chamber configured to receive said 3transplant device and a lip on said proximal end to allow docking with said 4transplant device.

Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Shifrin to include a transplant tissue 4container vessel with an interior chamber configured to retain a cornea 5allograft storage media and house at least one of said transplant device and 6a transplant tissue support .
Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shifrin et al. (US Pub. No.: 2006/0184197) in view of Pizzato et al. (US Pub. No.: 2014/0069841) as applied to claim 5 above, and further in view of Jacobson (US Pub. No.: 2014/0346072).
Regarding claim 6, Shifrin in view of Pizzato discloses all the limitations of claim 5 but fails to disclose that said transplant tissue 2container vessel comprises a viewing lens configured to provide magnification of at least a portion of said inner chamber.
Jacobson teaches, in the same field of endeavor (surgical apparatus/surgical tool container), a surgical container vessel comprising a viewing lens (122 or 1221, Figs. 38) configured to provide magnification of at least a portion of an inner chamber of the container vessel (Para. [0088]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Shifrin in view of Pizzato to include 
 Regarding claim 8, said transplant device of the modified apparatus is fully capable to be removably inserted into said container vessel’s inner chamber because the retention feature 72 of Pizzato is for removably holding the surgical tool (Pizzato, Fig. 8 and at least Para. [0045]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shifrin et al. (US Pub. No.: 2006/0184197) in view of Pizzato et al. (US Pub. No.: 2014/0069841) and Jacobson (US Pub. No.: 2014/0346072) as applied to claim 6 above, and further in view of Thorne, Jr. et al. (US Pub. No.: 2009/0194453).
Regarding claim 7, Shifrin in view of Pizzato and Jacobson discloses all the limitations of claim 6.  In the modified apparatus, the container vessel receives said distal end of the transplant device (such as shown in Pizzato, Fig. 8).  However, none of Shifrin, Pizzato, and Jacobson disclose that the container vessel is fitted with a luer type lock. 
Thorne teaches, in the same field of endeavor (surgical apparatus), a container vessel is fitted with a luer type lock (Paras. [0106] and [0126]-[0128], and Figs. 1, 11A-11C and 12, fitted is interpreted as “provided”).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Shifrin in view of Pizzato and Jacobson to include that the container vessel to be fitted with a luer type lock as taught .
Claims 1-4, 11, 13, 14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roux et al. (US Pub. No.: 2004/0158286).
Regarding claims 1-4, 11, 13, 14, and 16-18, Roux discloses, in one embodiment (Fig. 4) a transplant tissue storage, transport, and/or placement 2apparatus, comprising: 3a transplant device (clamp 62, Fig. 4 and Paras. [0102]-[0104], clamp 62 is fully capable to transport a transplant tissue by grasping the transplant tissue to the surgical site) extending from a distal portion (the portion at 26 and 28) to a 4proximal portion (the portion at 40 and 44, Fig. 4);  5a tissue support element (26 and 28, Fig. 4) formed in said distal portion, said 6tissue support element having an upper surface (the convex surface of 26, Fig. 4, when the clamp is rotated 180 degrees as shown in Fig. 4, the convex surface of 26 is the upper surface) fully capable to support a central portion of transplant tissue (the convex surface of 26 is fully capable to support a central portion of transplant tissue); and  11a lockable arrangement (44, Fig. 4 and Para. [0091]) formed in said proximal portion, said 12lockable arrangement fully capable to release a secured transplant tissue from a 13amounting surface (the convex surface of 26, Fig. 4), upon actuation (said 12lockable arrangement 44 is configured to release a secured transplant tissue from 13said mounting surface, upon actuation because jaw members 26 and 28 remain an open position once the locking tongs 44 are locked together upon actuation/compression); wherein said proximal portion 2comprises a first arm (one arm 38, Fig. 4) extends proximally from said mounting surface, and a second arm (another arm 38, Fig. 4), said first arm hingedly connected to said 5second arm (arms 38 are 
Roux disclose, in another embodiment shown in Figures 5d, 5e, and 5g, a 8transplant tissue securing mechanism (sleeve 70 on each of 26 and 28, Figs. 5e and 5g 

In the modified apparatus, said mounting surface and 2said transplant tissue securing mechanism are fully capable to secure a 3transplant tissue to prevent movement and orient said transplant tissue with 4an endothelial side facing towards said mounting surface (said mounting surface and 2said transplant tissue securing mechanism are fully capable to secure a 3transplant tissue to prevent movement and orient said transplant tissue with 4an endothelial side facing towards said mounting .
Claims 5, 9, 10, 12, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roux et al. (US Pub. No.: 2004/0158286) as applied to claim 1 above, and further in view of Pizzato et al. (US Pub. No.: 2014/0069841).
Regarding claims 5, 9, 10, 12, 19, and 20, Roux discloses substantially all the limitations of the claims but fails to disclose a transplant tissue 4container vessel with an interior chamber configured to retain a cornea 5allograft storage media and house at least one of said transplant device and 6a transplant tissue support tray; wherein said transplant tissue 2support tray comprises a transplant tissue mounting and placement mount 3for removably securing said transplant device; wherein said transplant tissue support tray comprises 5a distal groove and a medial groove, and wherein said transplant device includes a first mating region configured to removably mate with said distal groove and 41WO 2017/201213PCT/US2017/033192 a second mating region configured to removably mate with said medial groove; and a lip within said 2transplant tissue container vessel interior chamber configured to receive said 3transplant device and a lip on said proximal end to allow docking with said 4transplant device.
Pizzato teaches, in the same field of endeavor (surgical apparatus), a 4container vessel (12 and 16, the container vessel is fully capable to contain a transplant device (such as the clamp of Roux) with a transplant tissue and serve as a transplant tissue container vessel) with an interior chamber (chamber of 12, Fig. 4) fully capable to retain a cornea 5allograft storage media and house at least one of said transplant device and 6a transplant tissue support tray (the interior chamber of 12 is fully capable to retain a 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Roux to include a transplant tissue 4container vessel with an interior chamber configured to retain a cornea 5allograft storage media and house at least one of said transplant device and 6a transplant tissue support tray; wherein said transplant tissue 2support tray comprises a transplant tissue mounting and placement mount 3for removably securing said transplant device; wherein said transplant tissue support tray comprises 5a distal groove and a medial groove, and wherein said transplant device includes a first mating region configured to removably mate with said distal groove and 41WO 2017/201213PCT/US2017/033192 a second mating region configured to removably mate with said medial groove; and a lip within said 2transplant tissue container vessel interior .
Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roux et al. (US Pub. No.: 2004/0158286) in view of Pizzato et al. (US Pub. No.: 2014/0069841) as applied to claim 5 above, and further in view of Jacobson (US Pub. No.: 2014/0346072).
Regarding claim 6, Roux in view of Pizzato discloses all the limitations of claim 5 but fails to disclose that said transplant tissue 2container vessel comprises a viewing lens configured to provide magnification of at least a portion of said inner chamber.
Jacobson teaches, in the same field of endeavor (surgical apparatus/surgical tool container), a surgical container vessel comprising a viewing lens (122 or 1221, Figs. 38) configured to provide magnification of at least a portion of an inner chamber of the container vessel (Para. [0088]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Roux in view of Pizzato to include a viewing lens configured to provide magnification of at least a portion of said inner chamber in order to obtain the advantage of allowing viewing the contents inside the container vessel without requiring opening of the container vessel (Jacobson, Para. [0088]).
 Regarding claim 8, said transplant device of the modified apparatus is fully capable to be removably inserted into said container vessel’s inner chamber because .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roux et al. (US Pub. No.: 2004/0158286) in view of Pizzato et al. (US Pub. No.: 2014/0069841) and Jacobson (US Pub. No.: 2014/0346072) as applied to claim 6 above, and further in view of Thorne, Jr. et al. (US Pub. No.: 2009/0194453).
Regarding claim 7, Roux in view of Pizzato and Jacobson discloses all the limitations of claim 6.  In the modified apparatus, the container vessel receives said distal end of the transplant device (such as shown in Pizzato, Fig. 8).  However, none of Roux, Pizzato, and Jacobson disclose that the container vessel is fitted with a luer type lock. 
Thorne teaches, in the same field of endeavor (surgical apparatus), a container vessel is fitted with a luer type lock (Paras. [0106] and [0126]-[0128], and Figs. 1, 11A-11C and 12, fitted is interpreted as “provided”).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Roux in view of Pizzato and Jacobson to include that the container vessel to be fitted with a luer type lock as taught by Thorne in order to obtain the advantage of allowing the surgeon to perform a surgery that involves a syringe with a luer lock.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 1437995 A	RICHTER GUSTAV F discloses an instrument with two jaws and a pivot connections at the distal end of the jaws.
US 4888015 A	Domino; Rudolph S. discloses surgical tool for removal of lens or ay portion of the lens capsule.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036.  The examiner can normally be reached on M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JING RUI OU/            Primary Examiner, Art Unit 3771